Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (US 3718306, hereinafter referred to as "Murray")..
Regarding claim 5, Murray discloses a stability device (Fig. 2, feet 23, 24) connectable to a disinfection device (“connectable to a disinfection device” is interpreted as intended use feature in the preamble. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended , the stability device (23, 24) comprising: a plate (see annotated figures A below, and referring to dashed line cross sectional portion of 23 of Fig. 2, the portion of elongate member /feet 23 which has the ribs 26 extending therefrom, is the plate, which includes a flat surface 30 on other side) configured to connect the stability device with a base of a disinfection device (Note: “a plate configured to connect the stability device with a base of a disinfection device” is a functional limitation. See MPEP 2173.05(g) If the plate of the prior art is capable of preforming function that claimed the limitation is met, it does not need to specifically teach the combination of the stability device and the disinfection device); a first lateral flange substantially parallel with the plate (see annotated figures A below; although first lateral flange is not perfectly parallel to the plate, nevertheless it appears that it is substantially parallel to the plate) and spaced away therefrom (see annotated figures A below, first lateral flange being on other side from the plate, is thereby spaced away); a second lateral flange (see annotated figures A below) substantially parallel with the plate (see annotated figures A below; although second lateral flange is not perfectly parallel to the plate, nevertheless it appears that it is substantially parallel to the plate) and spaced away therefrom (see annotated figures A below, second lateral flange being on other side from the plate, is thereby spaced away); and a first center flange (see annotated figures A below), a second center flange (see annotated figures A below), and a third center flange (see annotated figures A below) each of the first center flange, the second center flange, and the third center flange connected to the plate, the first lateral flange and the second lateral flange (see 
Annotated figures A from Murray

    PNG
    media_image1.png
    550
    562
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    590
    810
    media_image2.png
    Greyscale

 
Regarding claim 6, Murray discloses further comprising: a first bumper (Fig. 7, slide type caster 34) connected to a bottom of the first lateral flange (Fig. 7, 34 connected to bottom of 32) and configured to contact a floor (col. 3, lines 60-63 describes Fig. 7 show floor-engaging end of supporting feet). However, Murray fails to disclose when the disinfection device tips laterally in a first direction.  However, “when the disinfection device tips laterally in a first direction
Regarding claim 7, Murray discloses further comprising: a second bumper connected to a bottom of the second lateral flange and configured to contact a floor when the disinfection device tips laterally in a second direction (col. 3, lines 65-66,  glide/slide caster 34 is mounted to the support feet 23 and 24, therefore, also connected to lateral flange 33). However, “when the disinfection device tips laterally in a second direction” is considered intended use limitation same as previously discussed in claim 5, and thus carry no patentable weight.
Regarding claim 8, Murray discloses wherein the first lateral flange is substantially coplanar with the second lateral flange (col. 3, lines 45-48: “Also, as seen in FIGS. 4 and 5 of the drawings, the supporting feet 23 and 24 taper downwardly toward the floor or other surface and terminate in floor-engaging flat surfaces 32 and 33.” Thus, the flat surfaces of both 32 and 33 for 23 and 24 imply that 32 and 33 are substantially coplanar (with respect to the floor surface).
Regarding claim 9, Murray discloses a stability assembly (Murray, Fig. 1) connectable to a disinfection device, the stability assembly (Fig. 1) comprising: a column base (see annotated figure B below) including a top portion and a bottom portion opposite the top portion (see annotated figure B below); a column framework extending substantially vertically from the top portion of the column base (see annotated figure B below); a stability device connected to the bottom portion of the column base (see annotated figure B below), wherein the stability device is configured to block a forward tipping of the column framework (under broadest reasonable interpretation, even a small amount of tipping forward would suffice to be the so-called “forward tipping” due to fact that there is no further limitation to specify the required tipping angle, weight of the (rear feet 23) stability device itself and using the front feet 24 as pivot, referring to annotated figure B below,  upon applying a small tipping force exerted to tipping the panel 10 in a direction parallel to display surface 11 may thus be overcomed/negated by the weight of the rear feet 23, thereby blocking the forward tipping of column framework); a lateral stability device connected to the bottom portion of the column base and spaced away from the stability device (see annotated figure B below), wherein the lateral stability device is configured to limit a lateral tipping of the column framework, (referring to annotated figure B below, a lateral tipping by an outside force being applied perpendicular to the plane of display surface 11 would be limited by the lateral stability device as shown (in at least one lateral tipping direction)) and wherein the lateral tipping and the forward tipping are substantially orthogonal (lateral tipping is perpendicular to display surface 11, while forward tipping is parallel to display surface 11).










Annotated figure B of Fig. 1 of Murray

    PNG
    media_image3.png
    811
    840
    media_image3.png
    Greyscale

Regarding claim 10, Murray discloses wherein the stability device is positioned at a front portion of the bottom portion of the column base (Murray: see annotated figure C below) and wherein the lateral stability device is positioned at back portion of the bottom portion of the column base (see annotated figure C below):





Annotated figure C of Fig. 1 of Murray

    PNG
    media_image4.png
    820
    847
    media_image4.png
    Greyscale

Regarding claim 11, Murray discloses wherein the lateral stability device (Murray: Fig. 2, plate for one of 23 or 24, from which ribs 26 depend; Note: under broadest reasonable interpretation, lateral stability device can be one of either 23 or 24; see annotated figures A, B, and C above) further comprises: a lateral plate configured to connect the lateral stability device to the column base (lateral plate is one of plate of stability device; please note also that the structural features of the lateral plate in claimed invention has not being further defined to distinguish over that of the plate; see annotated figures A, B, and C above): a first lateral flange substantially parallel with the lateral plate and spaced away therefrom (see annotated figures A above; note: lateral plate is equivalent to “plate”; although first lateral flange is not perfectly parallel to the ; a second lateral flange substantially parallel with the lateral plate and spaced away therefrom (see annotated figures A above; note: lateral plate is equivalent to “plate”; although second lateral flange is not perfectly parallel to the plate, nevertheless it appears that second lateral flange is substantially parallel to the plate); and a first center flange, a second center flange, and a third center flange  (see annotated figures A above) each of the first center flange, the second center flange, and the third center flange connected to the plate, the first lateral flange and the second lateral flange (see annotated figures A above).  
Regarding claim 12, Murray discloses wherein the stability device further comprises: a stability plate configured to connect the stability device to the column base; a bottom flange substantially parallel with the stability plate and spaced away therefrom (Note: under broadest reasonable interpretation, “stability plate” is same as “plate” (please note also that the structural features of the stability plate in claimed invention has not being further defined to distinguish over that of the plate), and “bottom flange” is equivalent to first and second lateral flange, respectively; (please note also that the structural features of the bottom flange in claimed invention has not being further defined to distinguish over that of the first and second lateral flange)  as a result, above features are same as features of claim 5 as taught by Murray; see annotated figures A, B, and C above for details); 
Murray further discloses a first stability center flange, a second stability center flange, and a third stability center flange each of the stability first center flange, the stability second center flange, and the stability third center flange connected to the stability plate and the bottom flange (Note: under broadest reasonable interpretation without having specific structural limitations thereof, first, second, and third “stability center flange” reads on first, second, and third “center flange”, respectively; as a result, above features are same as features of claim 5 as taught by Murray; see annotated figures A above for details); and 18WO 2019/113010PCT/US2018/063769 a bumper connected to a bottom portion of the bottom flange and configured to contact a floor when the stability assembly tips (Fig. 7, slide type caster 34/bumper is connected to bottom of lateral/bottom flange 32 and configured to contact a floor (col. 3, lines 60-63 describes Fig. 7 show floor-engaging end of supporting feet)).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Barry (US 2828490, hereinafter referred to as "Barry").
Regarding claim 13, Barry discloses a method of assembly a stability device (Barry, Fig. 1, detachable bed leg) connectable to a disinfection device, (The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114); the method comprising: providing a plate (Barry: Fig. 1, upper flange 13) including a plurality of bores (Fig. 1, screw holes/bores 10, 11, 12), the plate (13) configured to connect the stability device with a base of a disinfection device (Note: “the plate configured to connect the stability device with a base of a  using the plurality of bores (Barry: 10, 11, 12); providing a bottom flange (Fig. 2, bottom plate 16) configured to be assembled in an arrangement substantially parallel with the plate  (Fig. 1, upper flange 13 and bottom plate 16 are parallel) and configured to be spaced away therefrom (Fig. 1, 13 and 16 are spaced); connecting a first center flange (Fig. 1, side portion 25) to the plate and the bottom flange (Fig. 1, 25 connected to 13 and 16); and connecting a bumper (Fig. 1, glide 15)  to a bottom portion of the bottom flange (Fig. 1, glide 15 connect to bottom of bottom plate 16), the bumper configured to contact a floor when the disinfection device tips (Fig. 1, as inherently taught, a bed leg should normally be contacting a floor, for supporting a load, such as a bed above the floor. In addition, the glide 15/bumper is located at bottom of the bed leg as shown in Fig. 1, and with the plate (upper flange 13) being said to be configured to connect the stability device (bed leg) with a base of a disinfection device, therefore, it means that the glider 15/bumper is disposed directly to contact the floor regardless of whether the disinfection device tips or not). 

Regarding claim 14, Barry discloses further comprising: connecting a second center flange to the plate and the bottom flange (Barry: Figs 1, 2, side portion 26 connected to both upper flange 13 and bottom plate 16). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 2828490, hereinafter referred to as "Barry") and further in view of Masuda et al. (US 8693916, hereinafter referred to as "Masuda").
Regarding claim 1, Barry disclose a stability device (Barry, Fig. 1, detachable bed leg) connectable to a disinfection device (“connectable to a disinfection device” is hereby interpreted as being intended use feature in the preamble. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114)). Barry further discloses the stability device comprising: a plate (Fig. 1, upper flange 13) including a plurality of bores (Fig. 1, screw holes/bores 10, 11, 12), the plate (13) is capable of connecting the stability device with a base of a disinfection device using the plurality of bores (10, 11, and 12 are screw holes that can be used to with screw to attach to a disinfection device; Note: “the plate configured to connect the stability device with a base of a disinfection device using the plurality of bores;” this is a functional limitation. See MPEP 2173.05(g) If the plate of the prior art is capable of preforming function that claimed the limitation is met, it does not need to specifically teach the combination of the stability device and the disinfection device.); a bottom flange (Fig. 2, bottom plate 16) substantially parallel with the plate (Fig. 1, upper flange 13 and bottom plate 16 are parallel) and spaced away therefrom (Fig. 1, 13 and 16 are spaced); a first center flange (Fig. 1, side portion 25), a second center flange (Fig. 1, side portion 26), each of the first center flange, the second center flange, connected to the plate and the bottom flange (Fig. 1, 25 and 26 are connected to 13 and 16); and a bumper (Fig. 1, glide 15) connected to a bottom portion of the bottom flange (Fig. 1, glide 15 connect to bottom of bottom plate 16) and configured to contact a floor when the disinfection device tips (Fig. 1, 15 is capable of touching the floor if disinfection device is tipped. The disinfection device as previously discussed is not positive required by the claim; meanwhile, UV disinfecting/sanitizing light devices are tall and slender in overall shape, therefore, they can be prone to accidentally tip over when inadvertently bumped into, and thus the stability device taught by Barry with the glide 15/bumper can be configured to contact the floor when the disinfection device tips over.  In addition, Fig. 1 inherently teach bed leg should normally contacting a floor. In addition, the glide 15/bumper is located at bottom of bed leg, and with the plate (13) said to be configured to connect the stability device (bed leg) with a base of a disinfection device, thus it means that the glider 15/bumper is disposed directly to contact the floor regardless of whether the disinfection device tips or not). 
However, Barry fails to disclose the plate configured to connect the stability device with a base of a disinfection device, and a third center flange  each of  the third center flange  connected to the plate and the bottom flange.  
However, “the plate configured to connect the stability device with a base of a disinfection device” is not positive required by the claim; see previous discussion above regarding treatment of functional limitation, and Masuda teaches a third center flange (Masuda: Fig. 5, at least one bottom rib 274 located in center region) each of the third center flange (274) connected to the plate and the bottom flange (Barry teaches of at two center flanges connected to the plate and the bottom flange, but fails to disclose the third center flange, but Masuda teaches teach it is known in the art of support to use more than two flanges, i.e. three or more bottom ribs 274. It would have been obvious to 
Regarding claim 2, Barry modified by Masuda discloses further comprising: a stability device cover connected to the plate, the bottom flange, the first center flange, the second center flange (Barry: Fig. 2, stability device cover is region defined in between lines 27, 28, 29, 30, connected to 13, 16, 25, 26), and the third center flange (Masuda: Fig. 5, third center flange/bottom rib 274, thus the number of center flanges of Barry can be modified to three based on Masuda). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barry by Masuda based on the same rationale and motivations as previously discussed for claim 1, thereby herein omitted for brevity. 
Regarding claim 3, Barry fails to disclose wherein the first center flange, the second center flange, and the third center flange extend between the bottom flange and the plate at an angle of about 45 degrees.  However, according to MPEP 2144,04 IV(A) and (B), change in size/proportion as well as change in shape are considered obvious possibilities or design choices. As a result, wherein the first center flange, the second center flange, and the third center flange extend between the bottom flange and the plate at an angle of about 45 degree would be considered obvious and achievable through experimentation, unless applicant establish that the particular angular configuration of 45 degree has particular significance.  Meanwhile, Barry fails to disclose the third center flange. However, Barry as modified by Masuda teaches the third center flange, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barry by Masuda based on the same rationale and motivations as previously discussed for claim 1, thereby herein omitted for brevity. 
Regarding claim 4, Barry discloses wherein first center flange, the second center flange, and the third center flange each have a geometric shape of a trapezoid.  
(under broadest reasonable interpretation, according to definition in online dictionary of https://www.merriam-webster.com/dictionary/trapezoid, trapezoid is defined to be a quadrilateral having only two sides parallel.  Therefore, Barry in Fig. 2 shows first and second center flanges (side portions 25, 26) having only top horizontal side and bottom horizontal side being parallel, while the vertical sides are not parallel, thereby qualify as being trapezoid in geometric shape). However, Barry fails to disclose wherein the third center flange have a geometric shape of a trapezoid.   Meanwhile, Masuda teaches a third center flange being bottom ribs 274 in Fig. 5 and can be modified in shape to be same as trapezoid shape of the first and second center flanges of Barry.  Referring to MPEP 2144.04, which describes that change in shape was a matter of choice which a person of ordinary skill in the art would have been found obvious absent persuasive evidence that the particular configuration of the claimed device was significant.  
. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 2828490, hereinafter referred to as "Barry") in view of Masuda et al. (US 8693916, hereinafter referred to as "Masuda").
Regarding claim 15, Barry fails to disclose connecting a third center flange to the plate and the bottom flange. However, Masuda teaches connecting a third center flange (Fig. 5, 274 in the middle; see annotated figure D below) to the plate and the bottom flange (Fig. 5, and see annotated figure D below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barry by Masuda based on the same rationale and motivations as previously discussed for claim 1, thereby herein omitted for brevity. 
Annotated figure D of Fig. 5 of Masuda

    PNG
    media_image5.png
    647
    734
    media_image5.png
    Greyscale


Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.   Responding to applicant remarks and arguments, Examiner provides further clarification and elaborations for the sake of resolving issues relating to miscommunication and misunderstanding.   Responding to applicant comments regarding Murray to meet claim 5 in pages 1-3, Examiner has provided further clarification and detailed explanations under paragraph 4 herein above.  Responding to applicant comments regarding Murray to meet claim 9 in pages 3-4, Examiner has provided further clarification and detailed explanations under paragraph 8 herein above.   Responding to applicant comments regarding Barry to meet claims 1 and 13 in pages 4-7, Examiner provided further clarification and detailed explanations under paragraphs 14 and 18 herein above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee (KR 20150049354 A) discloses a moveable ultraviolet sterilization device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/DING Y TAN/Examiner, Art Unit 3632   

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632